Exhibit 10.28

 

AMENDMENT NO. 6

 

TO

 

FINANCING AGREEMENT

 

THIS AMENDMENT NO. 6 (this “Amendment”) is entered into as of September 30,
2008, by and among RAFAELLA APPAREL GROUP, INC., a Delaware corporation
(“Borrower”), VERRAZANO, INC., a New York corporation (“Verrazano”), HSBC BANK
USA, NATIONAL ASSOCIATION (“HSBC”) and the other financial institutions which
are now or which hereafter become a party hereto (each a “Lender” and
collectively, the “Lenders”) and HSBC, as agent for the Lenders (in such
capacity, the “Agent”).

 

BACKGROUND

 

Borrower, Verrazano, Agent and Lenders are parties to a Financing Agreement
dated June 20, 2005 (as amended by Amendment No. 1 to Financing Agreement dated
as of March 31, 2006, Amendment No. 2 to Financing Agreement effective as of
December 31, 2006, Consent and Amendment No. 3 dated as of March 4, 2008,
Amendment No. 4 dated as of March 28, 2008, and Amendment No. 5 to Financing
Agreement dated as of May 14, 2008, and as hereafter further amended, restated,
supplemented or otherwise modified from time to time, the “Financing Agreement”)
pursuant to which Agent and Lenders provide Borrower with certain financial
accommodations.

 

Borrower has requested that Agent and Lenders amend certain provisions of the
Financing Agreement, and Agent and Lenders are willing to do so on the terms and
conditions hereafter set forth.

 

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrower by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 


1.             DEFINITIONS.  ALL CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN
SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE FINANCING AGREEMENT.


 


2.             AMENDMENTS TO FINANCING AGREEMENT.  SUBJECT TO SATISFACTION OF
THE CONDITIONS PRECEDENT SET FORTH IN SECTION 3 BELOW, THE FINANCING AGREEMENT
IS HEREBY AMENDED EFFECTIVE AS OF SEPTEMBER 30, 2008 AS FOLLOWS:


 


(A)           THE DEFINITIONS OF THE TERMS “AVAILABILITY RESERVE”, “BASE RATE”,
“INVENTORY ADVANCE CAP”, “MAXIMUM DIRECT DEBT SUBLIMIT”, “MAXIMUM LOAN AMOUNT”
AND “REVOLVING INTEREST RATE” APPEARING IN SECTION 1.2 OF THE FINANCING
AGREEMENT ARE HEREBY AMENDED AND RESTATED IN THEIR ENTIRETIES AS FOLLOWS:

 

“Availability Reserve” shall mean (a) $5,000,000 from April 1, 2006 through
May 31, 2008, (b) $10,000,000 from June 1, 2008 through October 31, 2008,
(c) $7,500,000 from November 1, 2008 through

 

--------------------------------------------------------------------------------


 

September 30, 2009 and (d) $10,000,000 from October 1, 2009 through June 20,
2010.

 

“Base Rate” shall mean, on any date, a variable rate of interest per annum equal
to the greater of (a) the highest of the “prime rate,” “reference rate,” “base
rate” or other similar rate as determined by Agent (or any successor to Agent)
announced from time to time by HSBC (or any successor to HSBC) (with the
understanding that any such rate may merely be a reference rate and may not
necessarily represent the lowest or best rate actually charged to any customer
by such bank), (b) the Federal Funds Rate plus ½ of 1% and (c) the equivalent of
the Eurodollar Rate for a one month period plus 100 basis points (1%) (for the
avoidance of doubt, with such Eurodollar Rate under this clause (c) being
determined pursuant to the definitions of “Eurodollar Rate” and “Adjusted LIBO
Rate”, each as set forth in this Agreement, with respect to a Eurodollar Rate
Loan and an Interest Period beginning on such date).

 

“Inventory Advance Cap” shall mean $20,000,000.

 

“Maximum Direct Debt Sublimit” shall mean $20,000,000.

 

“Maximum Loan Amount” shall mean $45,000,000.

 

“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
Base Rate with respect to Domestic Rate Loans and (b) the sum of the Eurodollar
Rate plus two and three quarters percent (2.75%) per annum with respect to
Eurodollar Rate Loans.

 


(B)           SECTION 1.2 OF THE FINANCING AGREEMENT IS HEREBY FURTHER AMENDED
BY INSERTING A DEFINITION OF THE TERM “DIRECT DEBT OVERADVANCE AMOUNT” IN
APPROPRIATE ALPHABETICAL ORDER TO READ AS FOLLOWS:


 

“Direct Debt Overadvance Amount” shall mean (a) $0 from April 1, 2006 through
November 30, 2008, (b) $5,000,000 from December 1, 2008 through February 28,
2009 and (c) $0 from March 1, 2009 through June 20, 2010.

 


(C)           SECTION 2.1(A) OF THE FINANCING AGREEMENT IS HEREBY AMENDED BY
DELETING THE PHRASE “SUCH LENDER’S COMMITMENT PERCENTAGE OF THE MAXIMUM DIRECT
DEBT SUBLIMIT” APPEARING AT THE END OF THE FIRST SENTENCE THEREOF AND BY
INSERTING, IN LIEU THEREOF, THE FOLLOWING:


 


SUCH LENDER’S COMMITMENT PERCENTAGE OF AN AMOUNT EQUAL TO THE LESSER OF (X) THE
MAXIMUM DIRECT DEBT SUBLIMIT AND (Y) AN AMOUNT EQUAL TO THE SUM OF (I) THE
DIRECT DEBT OVERADVANCE AMOUNT PLUS (II) THE SUM, SUBJECT TO THE PROVISIONS OF
SECTION 2.1(C), OF 85% OF ELIGIBLE RECEIVABLES.


 


(D)           SECTION 3.2(A) OF THE FINANCING AGREEMENT IS HEREBY AMENDED (I) BY
DELETING THE PHRASE “MULTIPLIED BY TWO AND ONE-QUARTER PERCENT (2.25%) PER
ANNUM” AND BY

 

2

--------------------------------------------------------------------------------


 


INSERTING “MULTIPLIED BY TWO AND THREE-QUARTERS PERCENT (2.75%) PER ANNUM” IN
LIEU THEREOF AND (II) BY DELETING THE PHRASE “A FEE OF $75 FOR EACH AIR
RELEASE/STEAMSHIP GUARANTEE ISSUED” AND BY INSERTING “A FEE OF $95 FOR EACH AIR
RELEASE/STEAMSHIP GUARANTEE ISSUED OR CANCELLED” IN LIEU THEREOF.


 


(E)           SECTION 6.8(A) OF THE FINANCING AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

(a)           Minimum Working Capital.  Maintain at all times on and after
September 30, 2008 Working Capital in an amount of not less than $25,000,000.

 


(F)            SECTION 6.8(B) OF THE FINANCING AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

(b)           Net Income.  Maintain (i) Net Income in excess of $0 during each
period of two consecutive fiscal quarters (on a rolling basis) ending on or
after September 30, 2008; provided, further, for each period of two consecutive
fiscal quarters (on a rolling basis) ending on or after September 30, 2008, for
purposes of determining compliance with this Section 6.8(b), Net Income shall be
calculated so that, to the extent in calculating Net Income for such period Net
Income was decreased by noncash expenses consisting of (i) amortization for
customer relationships and non-compete agreements, (ii) original issue discount
on the Senior Secured Notes, (iii) deferred financing costs, and (iv) reduction
in value of intangible assets, the amounts which were deducted in calculating
Net Income for such period for the items described in clauses (i) through
(iv) above shall be added back to Net Income as calculated in accordance with
GAAP.

 


(G)           THE FIRST SENTENCE OF SECTION 9.12 OF THE FINANCING AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 


FURNISH AGENT, NO LATER THAN MAY 31 OF EACH YEAR, A MONTH BY MONTH PROJECTED
OPERATING BUDGET AND CASH FLOW OF LOAN PARTIES ON A CONSOLIDATED BASIS FOR THE
FISCAL YEAR TO COMMENCE ON THE SUCCEEDING JULY 1 (INCLUDING AN INCOME STATEMENT
FOR EACH MONTH AND A BALANCE SHEET AS AT THE END OF THE LAST MONTH IN EACH
FISCAL QUARTER AND PROPOSED BUSINESS PLAN FOR SUCH FISCAL YEAR INCLUDING,
WITHOUT LIMITATION, LETTER OF CREDIT ANTICIPATED TO BE REQUIRED DURING EACH SUCH
PERIOD), SUCH PROJECTIONS TO BE ACCOMPANIED BY A CERTIFICATE SIGNED BY THE
PRESIDENT OR CHIEF FINANCIAL OFFICER OF EACH LOAN PARTY TO THE EFFECT THAT SUCH
PROJECTIONS HAVE BEEN PREPARED ON THE BASIS OF SOUND FINANCIAL PLANNING PRACTICE
CONSISTENT WITH PAST BUDGETS AND FINANCIAL STATEMENTS AND THAT SUCH OFFICER HAS
NO REASON TO QUESTION THE REASONABLENESS OF ANY MATERIAL ASSUMPTIONS ON WHICH
SUCH PROJECTIONS WERE PREPARED.

 

3

--------------------------------------------------------------------------------


 


(H)           SECTION 16.9(B) OF THE FINANCING AGREEMENT IS HEREBY AMENDED BY
DELETING THE PHRASE “LIMITED TO TWO (2) SUCH FIELD EXAMINATIONS IN ANY CALENDAR
YEAR” AND BY INSERTING “LIMITED TO ONE (1) SUCH FIELD EXAMINATION IN ANY
CALENDAR YEAR” IN LIEU THEREOF.


 


3.             CONDITION OF EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME
EFFECTIVE UPON SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:


 


(A)           AGENT SHALL HAVE RECEIVED FOUR (4) COPIES OF THIS AMENDMENT
EXECUTED BY BORROWER, VERRAZANO, AGENT AND LENDERS.


 


(B)           AGENT SHALL HAVE RECEIVED AN ADMINISTRATIVE FEE EQUAL TO $50,000
WHICH SHALL BE CHARGED BY AGENT TO BORROWER’S ACCOUNT AND SHALL BE SHARED PRO
RATA BY LENDERS BASED UPON THEIR RESPECTIVE COMMITMENT PERCENTAGES.


 


(C)           AGENT SHALL HAVE RECEIVED THE PROJECTIONS REQUIRED UNDER
SECTION 9.12 FOR THE FISCAL YEAR OF BORROWER ENDING JUNE 30, 2009 AND SUCH
PROJECTIONS SHALL BE DETERMINED BY AGENT TO BE SATISFACTORY IN ALL RESPECTS.


 


(D)           ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY AGENT
IN CONNECTION WITH THIS AMENDMENT OR WITH THE FINANCING AGREEMENT, INCLUDING
WITHOUT LIMITATION ATTORNEYS FEES AND DISBURSEMENTS, SHALL HAVE BEEN PAID BY
BORROWER.


 


4.             REPRESENTATIONS AND WARRANTIES.  BORROWER AND VERRAZANO EACH
HEREBY REPRESENTS AND WARRANTS AS FOLLOWS:


 


(A)           THIS AMENDMENT AND THE FINANCING AGREEMENT, AS AMENDED HEREBY,
CONSTITUTE ITS LEGAL, VALID AND BINDING OBLIGATIONS AND ARE ENFORCEABLE AGAINST
IT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


(B)           UPON THE EFFECTIVENESS OF THIS AMENDMENT, IT HEREBY REAFFIRMS, IN
ALL MATERIAL RESPECTS, ALL REPRESENTATIONS, WARRANTIES AND COVENANTS MADE IN THE
FINANCING AGREEMENT ON AND AS OF THE DATE HEREOF EXCEPT:  (I) TO THE EXTENT SUCH
REPRESENTATION, WARRANTIES OR COVENANTS ARE LIMITED BY THEIR TERMS TO A SPECIFIC
DATE IN WHICH CASE THEY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF
SUCH DATE OR (II) FOR CHANGES IN THE NATURE OF ITS BUSINESS OR OPERATIONS THAT
MAY OCCUR AFTER THE CLOSING DATE IN THE ORDINARY COURSE OF BUSINESS SO LONG AS
AGENT HAS CONSENTED TO SUCH CHANGES OR SUCH CHANGES ARE NOT IN VIOLATION OF ANY
PROVISION OF THE FINANCING AGREEMENT OR ANY OTHER DOCUMENT.


 


(C)           NO EVENT OF DEFAULT OR DEFAULT HAS OCCURRED AND IS CONTINUING OR
WOULD EXIST AFTER GIVING EFFECT TO THIS AMENDMENT.


 


(D)           IT DOES NOT HAVE ANY DEFENSE, COUNTERCLAIM OR OFFSET WITH RESPECT
TO THE FINANCING AGREEMENT.

 

4

--------------------------------------------------------------------------------


 


5.             EFFECT ON THE FINANCING AGREEMENT.


 


(A)           UPON THE EFFECTIVENESS OF SECTION 2 HEREOF, EACH REFERENCE IN THE
FINANCING AGREEMENT TO “THIS AGREEMENT,” “HEREUNDER,” “HEREOF,” “HEREIN” OR
WORDS OF LIKE IMPORT SHALL MEAN AND BE A REFERENCE TO THE FINANCING AGREEMENT AS
AMENDED HEREBY.


 


(B)           EXCEPT AS SPECIFICALLY AMENDED HEREIN, THE FINANCING AGREEMENT,
AND ALL OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED AND/OR DELIVERED IN
CONNECTION THEREWITH, SHALL REMAIN IN FULL FORCE AND EFFECT, AND ARE HEREBY
RATIFIED AND CONFIRMED.


 


(C)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL
NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF AGENT OR LENDERS, NOR
CONSTITUTE A WAIVER OF ANY PROVISION OF THE FINANCING AGREEMENT, OR ANY OTHER
DOCUMENTS, INSTRUMENTS OR AGREEMENTS EXECUTED AND/OR DELIVERED UNDER OR IN
CONNECTION THEREWITH.


 


6.             GOVERNING LAW.  THIS AMENDMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.


 


7.             HEADINGS.  SECTION HEADINGS IN THIS AMENDMENT ARE INCLUDED HEREIN
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS
AMENDMENT FOR ANY OTHER PURPOSE.


 


8.             COUNTERPARTS; FACSIMILE.  THIS AMENDMENT MAY BE EXECUTED BY THE
PARTIES HERETO IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL AND ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  ANY SIGNATURE DELIVERED BY A PARTY BY FACSIMILE OR ELECTRONIC
TRANSMISSION, INCLUDING VIA “PDF” FORMAT, SHALL BE DEEMED TO BE AN ORIGINAL
SIGNATURE HERETO.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

 

RAFAELLA APPAREL GROUP, INC., as
Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

VERRAZANO, INC., as Guarantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,
as Agent and as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ISRAEL DISCOUNT BANK OF NEW YORK, as
a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------